Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
All objections/rejections not mentioned in this Office Action have been withdrawn by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.
 
Response to Amendments 
Applicant’s amendment filed on January 11, 2022 has been entered. 
In view of the amendment to the claim(s), the amendment of claim(s) 1, 4, 7, 9, and 12-16; and the cancellation of claim(s) 3 have been acknowledged and entered.  
In view of the cancellation of claim(s) 3, the rejection of claim(s) 3 under 35 U.S.C. §103 is withdrawn.
In view of the amendment to claim(s) 1, 4, 7, 9, and 12-16, the rejection of claims 1-2, 4-9, 12-16, and 18-20 under 35 U.S.C. §103 is maintained and amended as provided in the response below.

Response to Arguments
Applicant’s arguments regarding the prior art rejections under 35 U.S.C. §103, see pages 10-14 of the Response to Non-Final Office Action dated October 14, 2021, which was received Response and Office Action, respectively), have been fully considered.
As Applicant has amended independent claim(s) 1, 7 and 15 to incorporate the limitations of claim(s) 3, respectively. As such, the rejections of claim(s) 1, 7 and 15 have been amended to incorporate the rejection of the respective limitations of claim(s) 3, as appropriate. 
With respect to the rejection(s) of claim(s) 1, 7 and 15 under 35 U.S.C. §103 as unpatentable over Jarvis (U.S. Pat. App. Pub. No. 2017/0242657, hereinafter Jarvis) in view of Chang (U.S. Pat. App. Pub. No. 2020/0035241, hereinafter Chang) and Jessen (U.S. Pat. App. Pub. No. 2018/0285595, hereinafter Jessen), applicant first asserts that Jessen is deficient because the problems faced in each disclosure “the disclosure of Jessen is to control the display content output to the computing device by directly modifying the content of the response, which is different from the technical features of restricting the user's viewing authority by display devices having their own authority settings and cast settings.” (Response, pg. 12 and 13, emphasis added by the applicant). However, this argument is not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., “restricting the user's viewing authority by display devices having their own authority settings and cast settings”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). As such, applicants’ arguments regarding the limitations of Jessen, in this regard, are moot. Applicant is invited to amend the claims, in light of specification support, such that the claims recite the desired limitations for appropriate consideration.
Applicant further asserts that Jessen
As previously indicated in the Office Action, Jessen teaches the above recited claim limitations. First, Jessen discloses a computing device, which is indicated as displaying content {at least one display device}. Second, Jessen discloses said computing device “utiliz[ing] information on the current environment in generating a response {a cast setting corresponding to each of the at least one display device}, along with publicly available rules for discovery in a lawsuit, and components of the attorney's notes in the note-taking application where the section of notes was created,” where the local rules control the output from the computing device based on the content of the attorney notes {…comprising a plurality of content ratings} and based on the privacy in the surrounding environment {comprising a plurality of… privacy settings}. Therefore, the rejection is maintained, as amended below.
Applicant further argues that claims 2, 4-6, 8-9, 12-14, 16, and 18-20 are allowable in light of the rationale provided for the independent claims. However, this argument is not persuasive and the rejection is maintained, for the reasons described with relation to independent claims 1, 7, and 15.
The Applicant has not provided any further statement and therefore, the Examiner directs the Applicant to the below rationale.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claim(s) 1, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Chang and Jessen.

Regarding claim 1, Jarvis discloses A smart speaker, comprising: (“Playback device (PBD) 200 and Network Microphone Device (NMD) 600” where the “one or more of PBDs 532, 534, 536, and 538 may be one or more of NMDs 512, 514, and 516”; Jarvis, ¶ [0083]); a network component; (Network Interface 214 and 608; Jarvis, ¶ [0041], [0093]); a processor configured to preload linked settings among voiceprint data, user information and authority settings corresponding to at least one display device from a storage component; (“Processor 202 and 602” configured to access (preload) from memory, where the memory may be “configured to store the media playback system controller application software and other data associated with the media playback system 100 and the user”, the “voice configuration settings (linked settings)”, “information identifying the user's voice includes the tone or frequency of a user's voice (voiceprint data)”, “user profiles (user information)” and “restriction settings (authority settings) in a user profile for the registered user,” where the restrictions settings correspond to the “computing device 506 and/or one or more PBDs,” wherein the PBDs can be a display device (PBDs/NMDs can be the same device, where the NMD can include a “user interface 608 ... [with] graphical interfaces provided on touch sensitive screen(s),” where a screen is a display); Jarvis, ¶ [0103], [0059], [0181], [0129], [0097]), wherein the at least one display device is not part of the smart speaker (The system further includes “the computing device 506 may be configured to interface with CR 522... via communication path 544” where CR 522 is the controller device and “CR 522 may be configured to provide the controller interface 400 of FIG. 4,” thus, a display device which is not part of the smart speaker; Jarvis, ¶ [0082]); a sound playing component electrically connected to the processor; and (“network microphone device 600 may further be configured Jarvis, ¶ [0097], [0093], FIG. 6); a sound receiving component configured to receive a voice; (“microphone array 606 may be a plurality of microphones arranged to detect sound in the environment of the network microphone device 600.”; Jarvis, ¶ [0095]); wherein the processor is configured to (the processor “may be a clock-driven computing component configured to process input data according to instructions stored in the memory”; Jarvis, ¶ [0042]); convert the received voice into a voice text, (“receiving a voice command includes the networked microphone system receiving a voice command via one or more of NMDs 512, 514, or 516” where “the networked microphone system may convert the voice command to an equivalent text command and transmit the text command to the computing device 506”; Jarvis, ¶ [0108]); recognize a voiceprint of the received voice and the user information of an identified user corresponding to the recognized voiceprint, and (“After receiving a voice command, the computing device 506 and/or one or more of PBDs 532, 534, 536, and 538 determines whether the voice command was received from a registered user of the media playback system. In some embodiments, determining whether the voice command was received from a registered user may include the computing device 506 and/or one or more of PBDs 532, 534, 536, and 538 determining whether there is a user profile stored on the media playback system that is associated with the voice command,” where the “one or more of PBDs 532, 534, 536, and 538 may be one or more of NMDs 512, 514, and 516”), and where “information identifying the user's voice includes the tone or frequency of a user's voice (voiceprint)” and user information such as “age, gender, and user history, among other information” is associated with the voiceprint.; Jarvis, ¶¶ [0109], [0083], [0103]); transmit … the voice text to a cloud server through the network component, (“the networked microphone system may convert the voice command to an equivalent text command and transmit the text command to the computing device 506”; Jarvis, ¶ [0108]), wherein the voice text does not indicate any of the at least one display device and (“the content from the voice Jarvis, ¶ [0121]); and the network component is configured to receive a response message from the cloud server and (“Computing device 506 may then (i) determine that the voice command was received from a registered user based on the determined confidence level, and (ii) send an instruction to execute the voice command to CR 522, and/or one or more of PBDs 532, 534, 536, and 538,” where the instruction (the response message) is received from the computing device 506 (the cloud server as part of the cloud network 502), and where the network interface is “configured to facilitate wireless and/or wired communication between various network devices, such as, in reference to FIG. 5, CR 522, PBDs 532-538, computing device 504-508 in cloud network 502.”; Jarvis, ¶ [0116], [0079], [0096]); the processor is configured to determine whether to send at least part of the response message to one of the at least one display device through the network component based on the linked settings or the response message. (“some embodiments may prevent one or more playback devices (PBD) from playing given media,” thus the processor is determining whether to send at least part of the response message to one of the at least one display device, “that may be inappropriate” for the identified user, thus based on the response message. A (where appropriateness of the content of the response message is determined based on the content of the response message (e.g., “prevent[ing] a child from using a voice command to listen to audio content inappropriate for the child”); Jarvis, ¶¶ [0126], [0018]).  Further, Jarvis discloses transmitting data … to a cloud server through a network component (“CR 522, and/or one or more of PBDs 532, 534, 536, and 538 may (i) determine a confidence level associated with a received voice command, and (ii) send data associated with the confidence level to computing device 506 for further processing,” where data associated with the confidence level can include “user history, location, individually or in combination with any other information Jarvis, ¶¶ [0116], [0111]), and the processor is configured to send the at least part of the response message based on the linked settings for records (The system further includes a user profile which “may include information about a user's age, location, preferred playback settings, preferred playlists, preferred audio content, access restrictions set on the user, and information identifying the user's voice, user history, among other possibilities” User history {for records} is based on the instruction {thus, at least part of the response message}. Further, as the system distinguishes between registered for a user profile and guest users for a guest profile, it is based on “determining whether the voice command matches the voice inputs in the media playback system's voice configuration settings {linked settings}.”; Jarvis, ¶¶ [0103], [0110]). However, Jarvis fails to expressly recite transmit the user information of the identified user and the voice text to a cloud server through a network component.
	Chang teaches systems and methods for human-machine speech interaction including a voice print recognition. (Chang, ¶¶ [0004]- [0005]). Regarding claim 1, Chang discloses transmit the user information of the identified user and the voice text to a cloud server through the network component (“when the speech recognition result and the voiceprint recognition result of the speech data are obtained... the speech recognition and voiceprint recognition may also be performed for the speech data at the first terminal device, and the first terminal device sends the speech data, and the speech recognition result and the voiceprint recognition result corresponding to the speech data to the server side” where “voiceprint recognition result of the speech data includes at least one kind of identity information of the user's gender, age, region and occupation”, Chang ¶¶ [0035]-[0036]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Chang to include transmit the user information of the identified user to a cloud server through a network component. The systems and methods for human-machine Chang can “improve real feeling and interest of human-machine speech interaction.” (Chang, ¶ [0004]). However, Jarvis and Chang fail(s) to expressly recite wherein the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device, the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings. 
Jessen teaches systems and methods for voice response using global and local rule sets. (Jessen, ¶ [0003]). Regarding claim 1, Jessen discloses wherein the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device (In an exemplary embodiment, “the computing device may receive an utterance from an attorney user referencing a section of the attorney's notes on a client's pending lawsuit,” where the computing device includes the display device, as “the computing device may utilize this information {the cast settings} and display the [information] on the attorney's desktop monitor.” Before outputting the information, the system of the computing device “may analyze the environment that the attorney is currently in, and compare the environment to global and local rules {authority settings},” where the local rules include the cast settings corresponding to each of the at least one display device (“The local rule set is specific to the fact set, such as privacy concerns related to a client or patient associated with the data, conflict of interest concerns associated with the data, account permissions associated with the data, and so on.”); Jessen, ¶ [0018], [0019], [0021]); the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings (“In this scenario, the computing device may utilize information on the current environment in generating a response, along with publicly available rules for discovery in a lawsuit, and components of the attorney's notes in the note-taking application where the section of notes was created,” where the local rules control the output from the computing device based on the content of the attorney notes {e.g., “conflict of interest concerns associated with the data,” which is a content rating) and based on the privacy in the surrounding environment {e.g., “privacy concerns Jessen, ¶ [0018], [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis, as modified by the systems and methods for human-machine speech interaction of Chang, to incorporate the teachings of Jessen to include wherein the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device, the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 4, the rejection of claim 1 is incorporated. Jarvis, Chang¸ and Jessen disclose all of the elements of the current invention as stated above. However, Jarvis and Chang fail(s) to expressly recite wherein the plurality of content rating or privacy settings allow the processor to send the at least part of the response message to the at least one display device through the network component when the content of the at least part of the response message meets the plurality of content rating or privacy settings.
The relevance of Jessen is described above with relation to claim 1. Regarding claim 4, Jessen discloses wherein the plurality of content rating or privacy settings allow the processor to send the at least part of the response message to the at least one display device through the network component (“In the scenario of the negotiation meeting with opposing counsel, the computing device can generate a response that narrowly answers the question to avoid unintended information to be accessed by the opposing counsel,” where the Jessen, ¶¶ [0021], [0033]-[0035]); when the content of the at least part of the response message meets the plurality of content rating or privacy settings. (The local rules dictate privacy settings for the computing device and the “response that narrowly answers the question” is the at least part of the response message, where “to avoid unintended information to be accessed by the opposing counsel” indicates that the response meets the requirements of the local rules (content rating and privacy setting); Jessen, ¶ [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis, as modified by the systems and methods for human-machine speech interaction of Chang, to incorporate the teachings of Jessen to include wherein the authority settings corresponding to the at least one display device include a plurality of cast settings of the at least one display device comprising a plurality of content rating or privacy settings. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 5, the rejection of claim 1 is incorporated. Jarvis, Chang¸ and Jessen disclose all of the elements of the current invention as stated above. Jarvis further discloses wherein the user information of the identified user and the voiceprint data of the identified user are registered on the smart speaker (“After receiving a voice command, the computing device 506 and/or one or more of PBDs 532, 534, 536, and 538 determines whether the voice command was received from a registered user of the media playback system. In some embodiments, determining whether the voice command was received from a registered user may include the computing device 506 and/or one or more of PBDs 532, 534, 536, and 538 determining whether there is a user profile stored on the media playback system that is associated with the voice command,” where the “one or more of PBDs 532, 534, 536, and 538 may be one or more of NMDs 512, 514, and 516”, and where “information identifying the user's voice includes the tone or frequency of a user's voice (voiceprint)” and user information such as “age, gender, and user history, among other information” is associated with the voiceprint. Thus, since the PBD/NMDs (the smart speakers) identify the registered users (identified users) using user profiles which include the tone or frequency of the user's voice (user information including voiceprint data), the user profiles (user information) and the tone or frequency of the user's voice (voiceprint data) of the registered user (identified user) are registered on the PBD/NMDs (the smart speakers).; Jarvis, ¶ [0109], [0083], [0103]).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis, Chang¸ and Jessen, as applied to claim 1 above, and further in view of Feuz (U.S. Pat. No. 10,083,006, hereinafter Feuz).  

Regarding claim 2, the rejection of claim 1 is incorporated. Jarvis, Chang¸ and Jessen disclose all of the elements of the current invention as stated above. However, Jarvis, Chang¸ and Jessen fail(s) to expressly recite wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected to the smart speaker. 
Feuz teaches systems and methods for improved intercom-style communication using a plurality of computing devices. (Feuz, Col. 2, lines 14-20). Regarding claim 2, Feuz discloses wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected to the smart speaker (discloses a client device 106 as “a laptop computing device, a tablet computing device, a mobile phone computing device,” all of which are a device corresponding to the identified user (“the ‘automated assistant,’ …may refer to the automated assistant client installed on the particular user's client device and any cloud-based counterpart that interacts with the automated assistant client to respond to the user's queries,” where a “particular user’s client device” corresponds to the particular user (identified user)), or a “smart television with display capabilities,” where a smart television is a smart speaker (described as having the same components as and performing the same functions of the “standalone interactive speakers” with the addition of a display) connected with a display (an image output device); Feuz, Col. 7, lines 58-62; Col. 1, lines 30-35; Col. 3, lines 3-23).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis, as modified by the systems and methods for human-machine speech interaction of Chang, to incorporate the teachings of Feuz to include wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected to the smart speaker. The systems and methods of Feuz can assist in determining environmental context for the user, such that the system can “select which of the [computing devices] should be used” and/or determine which computing device is “capable of providing [the] audio visual output” such that the users can perceive it. (Feuz, Col. 2, lines 39-42; Col. 3, lines 21-23; Col. 5, lines 8-12).


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis, Chang¸ and Jessen, as applied to claim 1 above, and further in view of Mixter (U.S. Pat. App. Pub. No. 2017/0025124, hereinafter Mixter).

Regarding claim 6, the rejection of claim 5 is incorporated. Jarvis, Chang¸ and Jessen disclose all of the elements of the current invention as stated above. However, Jarvis, Chang¸ and Jessen fail(s) to expressly recite wherein a user device corresponding to the identified user is registered on the smart speaker as the at least one display device.
Mixter teaches a “voice assistant system and/or a voice assistant server system that incorporates methods and systems for handling multiple users”. (Mixter, ¶ [0008]). Regarding claim 6, Mixter discloses wherein a user device corresponding to the identified user is registered on the smart speaker as the at least one display device. (“The electronic devices 190 (the user devices) are registered in a device registry 118 of the voice assistant service and thus known to the voice assistance server 112,” where the voice assistant service includes the smart speaker (The “electronic device 190… functions as a voice interface device for the voice assistant service.” Therefore, the voice assistant service is implemented through the electronic devices including the smart speaker, and the device registry 118 is available to the smart speaker). Thus, the electronic device (user device) is registered on the voice assistant service (smart speaker.) Further, the system includes “voice models or voice fingerprints of one or more users in the user domain that are associated with the electronic device 190 (e.g., users registered to the electronic device 190).” Thus, the electronic device can correspond to the identified user. Further, “When the electronic device 190 is a mobile device (e.g., a mobile phone or a tablet computer), its display screen is configured to display a notification concerning the state of audio input processing” as well as “broadcasting music... [and] having a conversation with or giving instructions to a user” thus, the electronic device is a display device, and used by the service to display media. Therefore, the electronic device 190 (user device) is registered in a device registry Mixter, ¶¶ [0036], [0044]- [0045], [0048], [0143]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis, as modified by the systems and methods for human-machine speech interaction of Chang, to incorporate the teachings of Mixter to include wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected to the smart speaker. The device negotiation of Mixter allows for responses to be “personalized to the identified speaker” while selecting the device that is most appropriate for the needs of the user and in light of the response. (Mixter, ¶¶ [0032], [0033]).

Claims 7-9, 13-15 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis in view of Jessen.

Regarding claim 7, Jarvis discloses An operation method of a smart speaker, the operation method comprising: (the systems and methods described with reference to “Playback device(PBD) 200 and Network Microphone Device (NMD) 600” where the “one or more of PBDs 532, 534, 536, and 538 may be one or more of NMDs 512, 514, and 516”; Jarvis, ¶ [0083]); receiving a response message in response to a voice text from a cloud server (“the networked microphone system may convert the voice command to an equivalent text command and transmit the text command to the computing device 506, and “CR 522, and/or one or more of PBDs 532, 534, 536, and 538 may (i) determine a confidence level associated with a received voice command, and (ii) send data associated with the confidence level to computing device 506 for further processing.”; Jarvis, ¶ [0108], [0116]); wherein the voice text is obtained from a voice of a user (“Computing device 506 may then (i) determine that the voice command was received from a registered user based on the determined confidence level”; Jarvis, ¶ [0116]). Jarvis fails to expressly recite obtaining communication information of a display device; determining whether to send a first part of the response message to the display device; and sending the first part of the response message to the display device for displaying, wherein whether to send the first part of the response message to the display device is determined based on a plurality of authority settings corresponding to the display device and a private tag or a content rating tag associated with the first part of the response message, the authority settings corresponding to the display device include a plurality of cast settings of the display device comprising a plurality of content rating or privacy settings.
The relevance of Jessen is described above with relation to claim 1. Regarding claim 7, Jessen discloses obtaining communication information of at least one display device; (“the query generation module 130 can determine contextual information (communication information) to include in the query, such as from an environment where the virtual agent device 106 (display device) is located, identities of users in a conversation with the virtual agent device, prior requests from the users of the virtual agent device, and so forth.”; Jessen, ¶ [0028]) determining whether to send a first part of the response message to the at least one display device (The system 200 can further include “generating refined response data 214... over several iterations between the data retrieval module 204, the global rule application module 208, and/or the local rule application module 212,” where the “response generation module 102 may compare rules from one or multiple local and/or global rule sets until a “consensus” is reached between the rule sets to arrive at final, refined data for a response.” where the comparison in generating the refined response data is determining whether to send a first part of the response message to the virtual agent device (display device).; Jessen, ¶ [0043]); and sending the first part of the response message to the at least one display device for displaying (“When the response data 206 has been refined by the global rule application module 208 and the local rule application module 212 to generate the refined response data 214, the refined response data 214 is output to the natural language processing module 128.” where the “natural language processing module 128 Jessen, ¶ [0044]), wherein whether to send the first part of the response message to the at least one display device is determined based on a plurality of authority settings corresponding to the at least one display device (The system 200 can further include the “response generation module 102 may compare rules from one or multiple local and/or global rule sets until a “consensus” is reached between the rule sets to arrive at final, refined data for a response,” where the comparison in generating the refined response data is determining whether to send a first part of the response message to the virtual agent device (display device) and the local and/or global rule sets are the plurality of authority settings corresponding to the at least one display device (the local rules correspond to the at least one display device as they are “specific to the fact set, such as privacy concerns related to a client or patient associated with the data, conflict of interest concerns associated with the data, account permissions associated with the data, and so on” thus location of the device, type of presentation, and the parties present are all part of the local rules); Jessen, ¶¶ [0043], [0018]-[0019]) and a private tag or a content rating tag associated with the first part of the response message (Though not expressly described as having a private tag or content rating tag, data for the response message “may contain flags such as “received in discovery,” “attorney work product,” and/or “attorney-client privilege,” on specific pieces of information that the computing device can use in determining how to refine a response for output,” where said flags are private tags; Jessen, ¶ [0020]), the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device (In an exemplary embodiment, “the computing device may receive an utterance from an attorney user referencing a section of the attorney's notes on a client's pending lawsuit,” where the computing device includes the at least one display device, as “the computing device may utilize this information {the cast settings} and display the [information] on the attorney's desktop monitor.” Before outputting the information, the system of the computing Jessen, ¶ [0018], [0019], [0021]); the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings (“In this scenario, the computing device may utilize information on the current environment in generating a response, along with publicly available rules for discovery in a lawsuit, and components of the attorney's notes in the note-taking application where the section of notes was created,” where the local rules control the output from the computing device based on the content of the attorney notes {e.g., “conflict of interest concerns associated with the data,” which is a content rating) and based on the privacy in the surrounding environment {e.g., “privacy concerns related to a client or patient associated with the data” which is privacy settings}.; Jessen, ¶ [0018], [0019]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device, the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 8, the rejection of claim 7 is incorporated. Jarvis discloses all of the elements of the current invention as stated above. However, Jarvis fail(s) to expressly recite further comprising step of: playing a synthesized voice related to the first part of the response message.
The relevance of Jessen is described above with relation to claim 1. Regarding claim 8, Jessen discloses further comprising step of: playing a synthesized voice related to the first part of the response message. (“The response generation module 102 can output the response to the natural language processing module 128, which may translate the response into a natural language output... [where] the natural language output response is communicated to the virtual agent device 106 via the network 112, and output using the natural language input/output module 124, such as by using text-to-speech functionality,” where using text-to-speech functionality is playing a synthesized voice, and where the response is from the refined response data, thus related to the first part of the response message, described above with relation to claim 7; Jessen, ¶ [0035]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include further comprising step of: playing a synthesized voice related to the first part of the response message. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 9, the rejection of claim 7 is incorporated. Jarvis discloses(s) all of the elements of the current invention as stated above. However, Jarvis fail(s) to expressly recite 
The relevance of Jessen is described above with relation to claim 1. Regarding claim 9, Jessen discloses further comprising steps of: obtaining a set of information based on a second part of the response message (“In some scenarios, the response generation module 102 may not select between the global rule set 142 and the local rule set 136 to apply to the response data 206, but instead sends a response to be output to the user to supply an input on which rule set to apply.” where the set of information is the conflicting rules of the global rule set and the local rule set in light of the query and the response data.; Jessen, ¶ [0043], [0038]) and sending the set of information to the at least one display device for displaying (The “response to be output to the user” including the “conflicting rules” of the “the global rule set 142 and the local rule set 136” in light of the query and the response data (the set of information) is sent to be output (displayed) by the virtual agent device 106 (display device) to the user.; Jessen, ¶ [0043]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include further comprising steps of: obtaining a set of information based on a second part of the response message and sending the set of information to the at least one display device for displaying. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 13, the rejection of claim 7 is incorporated. Jarvis discloses all of the elements of the current invention as stated above. However, Jarvis fail(s) to expressly recite 
The relevance of Jessen is described above with relation to claim 1. Regarding claim 13, Jessen discloses wherein the step of obtaining communication information of the at least one display device comprising: obtaining communication information of a user device corresponding to the user (“the query generation module 130 can determine contextual information (communication information) to include in the query, such as from an environment where the virtual agent device 106 (display device) is located, identities of users in a conversation with the virtual agent device, prior requests from the users of the virtual agent device, and so forth.” where the virtual agent device “may be a computing device having a hands-free speaker that is controlled by voice commands” such as a “mobile computing device” thus information of the virtual agent device corresponding to a user (e.g., “identities of users in a conversation”); Jessen, ¶¶ [0028], [0016]) and a plurality of authority settings corresponding to user device corresponding to the user (The system 200 can further include the “response generation module 102 may compare rules from one or multiple local and/or global rule sets until a “consensus” is reached between the rule sets to arrive at final, refined data for a response,” where the local and/or global rule sets are the plurality of authority settings corresponding to the display device which are obtained (the local rules correspond to the display device as they are “specific to the fact set, such as privacy concerns related to a client or patient associated with the data, conflict of interest concerns associated with the data, account permissions associated with the data, and so on” thus location of the device, type of presentation, and the parties present are all part of the local rules); Jessen, ¶¶ [0043], [0018]-[0019]).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include wherein the step of obtaining communication Jessen. (Jessen, ¶ [0021]).

Regarding claim 14, the rejection of claim 7 is incorporated. Jarvis further discloses wherein the step of obtaining communication information of the at least one display device comprising: obtaining communication information of an image output device connected to the smart speaker (“the networked microphone system may convert the voice command to an equivalent text command and transmit the text command to the computing device 506, and “CR 522, and/or one or more of PBDs 532, 534, 536, and 538 “ wherein the PBDs are smart speakers which can include a graphical interface (image output device). PBDs/NMDs can be the same device, where the NMD can include a “user interface 608... [with] graphical interfaces provided on touch sensitive screen(s),” where a screen is an image output device.; Jarvis, ¶¶ [0108], [0116]) and a plurality of authority settings corresponding to the image output device (the method can include configuring an instruction (the response) based on “restriction settings (authority settings) in a user profile for the registered user,” where the restrictions settings correspond to the “computing device 506 and/or one or more PBDs,” thus corresponding to the image output device.; Jarvis, ¶¶ [0181], [0126]). 

Regarding claim 15, Jarvis discloses A smart speaker, comprising: (“Playback device(PBD) 200 and Network Microphone Device (NMD) 600” where the “one or more of PBDs 532, 534, 536, and 538 may be one or more of NMDs 512, 514, and 516”; Jarvis, ¶ [0083]); a network component configured to receive a message (“Network Interface 214 and 608” which “may be configured to facilitate a data flow between the playback device 200 and one or more other devices on a data network.”; Jarvis, ¶ [0041], [0093], [0047]); and a processor connected to the network component; (“the processor 202 may be a clock-driven computing component configured to process input data according to instructions stored in the memory 206,” where the network interface “may be configured to facilitate a data flow between the playback device 200 and one or more other devices on a data network” thus the network interface (network component) is connected to the processor (where the processor, through instructions executed by said processor, performs the listed functions of each respective device).; Jarvis, ¶ [0042], [0047]). However, Jarvis fails to expressly recite wherein the processor is configured to perform operations for: receiving device information of a display device; receiving authority settings of the display device; and transmitting at least part of the message to the display device for displaying. 
The relevance of Jessen is described above with relation to claim 1. Regarding claim 15, Jessen discloses wherein the processor is configured to perform operations for: receiving device information of at least one display device; (“the query generation module 130 can determine contextual information (device information) to include in the query, such as from an environment where the virtual agent device 106 (display device) is located, identities of users in a conversation with the virtual agent device, prior requests from the users of the virtual agent device, and so forth.”; Jessen, ¶ [0028]); receiving authority settings of the at least one display device; (“The context-specific application 108 then sends a response including data from the local fact set 134 and applicable rules from the local rule set 136 to the virtual agent service provider system 104” where applicable rules of the local rule set are the authority settings of the virtual agent device (display device).; Jessen, ¶ [0033]); wherein the authority settings of the at least one display device include a plurality of cast settings corresponding to each of the at least one display device (In an exemplary embodiment, “the computing device may receive an utterance from an attorney user referencing a section of the attorney's notes on a client's Jessen, ¶ [0018], [0019], [0021]); the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings (“In this scenario, the computing device may utilize information on the current environment in generating a response, along with publicly available rules for discovery in a lawsuit, and components of the attorney's notes in the note-taking application where the section of notes was created,” where the local rules control the output from the computing device based on the content of the attorney notes {e.g., “conflict of interest concerns associated with the data,” which is a content rating) and based on the privacy in the surrounding environment {e.g., “privacy concerns related to a client or patient associated with the data” which is privacy settings}.; Jessen, ¶ [0018], [0019]); and transmitting at least part of the message to the at least one display device for displaying (the system further includes the “response [being] communicated to the virtual agent device 106 via the network 112, and output using the natural language input/output module 124, such as by using text-to-speech functionality, displaying content on a display, executing a command, taking a physical action, and so on,” thus transmitting at least part of the message to the virtual agent device (display device) for displaying.; Jessen, ¶ [0035]). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include wherein the processor is configured to perform Jessen. (Jessen, ¶ [0021]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis to incorporate the teachings of Jessen to include the authority settings corresponding to the at least one display device include a plurality of cast settings corresponding to each of the at least one display device, the cast settings corresponding to each of the at least one display device comprise a plurality of content rating or privacy settings. By applying a global and local rule set, the computing device can generate a response that answers the question within the confines of the circumstances and environment, to avoid private information being provided to unintended recipients (described with reference to lawyers interacting with opposing counsel), as recognized by Jessen. (Jessen, ¶ [0021]).

Regarding claim 18, the rejection of claim 15 is incorporated. Jarvis discloses all of the elements of the current invention as stated above. Jarvis further discloses further comprising a sound playing component, electrically connected to the processor, playing a synthesized voice related to the at least part of the message. (“network microphone device 600 may further be configured to playback audio content via the speaker(s) 614,” where the speakers 614 (sound Jarvis, ¶¶ [0097], [0093], FIG. 6). 

Regarding claim 19, the rejection of claim 15 is incorporated. Jarvis discloses all of the elements of the current invention as stated above. Jarvis further discloses further comprising a sound receiving component configured to receive a voice, (“microphone array 606 may be a plurality of microphones arranged to detect sound in the environment of the network microphone device 600.”; Jarvis, ¶ [0095]) wherein the processor is configured to convert the received voice into a voice text and transmit the voice text to a cloud server through the network component. (“receiving a voice command includes the networked microphone system receiving a voice command via one or more of NMDs 512, 514, or 516” where “the networked microphone system may convert the voice command to an equivalent text command and transmit the text command to the computing device 506”; Jarvis, ¶¶ [0108], [0116]).

Regarding claim 20, the rejection of claim 15 is incorporated. Jarvis discloses all of the elements of the current invention as stated above. Jarvis discloses wherein the network component receives the message from the cloud server in response to the transmitted voice text. (“Computing device 506 may then (i) determine that the voice command was received from a registered user based on the determined confidence level, and (ii) send an instruction to execute the voice command to CR 522, and/or one or more of PBDs 532, 534, 536, and 538,” where the instruction (the response message) is received from the computing device 506 (the cloud server as part of the cloud network 502), and where the network interface is “configured to facilitate wireless and/or wired communication between various network devices, such as, in reference to FIG. 5, CR 522, PBDs 532-538, computing device 504-508 in cloud network 502.”; Jarvis, ¶¶ [0116], [0079], [0096]).

Claims 12 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jarvis and Jessen as applied to claims 7 and 15 above, and further in view of Feuz.

Regarding claim 12, the rejection of claim 7 is incorporated. Jarvis and Jessen disclose all of the elements of the current invention as stated above. However, Jarvis and Jessen fail to expressly recite wherein the display device is a user device corresponding to the user or an image output device connected to the smart speaker.
The relevance of Feuz is described above with relation to claim 2. Regarding claim 12, Feuz discloses wherein the at least one display device is a user device corresponding to the user or an image output device connected to the smart speaker (discloses a client device 106 as “a laptop computing device, a tablet computing device, a mobile phone computing device,” all of which are a device corresponding to the identified user (“the ‘automated assistant,’ …may refer to the automated assistant client installed on the particular user's client device and any cloud-based counterpart that interacts with the automated assistant client to respond to the user's queries,” where a “particular user’s client device” corresponds to the particular user (identified user)), or a “smart television with display capabilities,” where a smart television is a smart speaker (described as having the same components as and performing the same functions of the “standalone interactive speakers” with the addition of a display) connected with a display (an image output device); Feuz, Col. 7, lines 58-62; Col. 1, lines 30-35; Col. 3, lines 3-23).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis as modified by the systems and methods for voice response using global and local rule sets of Jessen, to incorporate the teachings of Feuz to include wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected to the smart speaker. The systems and methods of Feuz can assist in determining environmental context for the user, such that the system can “select which of the [computing devices] should be Feuz, Col. 2, lines 39-42; Col. 3, lines 21-23; Col. 5, lines 8-12).

Regarding claim 16, the rejection of claim 15 is incorporated. Jarvis and Jessen disclose all of the elements of the current invention as stated above. However, Jarvis and Jessen fail to expressly recite wherein the at least one display device is a user device corresponding to a user registered on the smart speaker or an image output device connected to the smart speaker.
The relevance of Feuz is described above with relation to claim 2. Regarding claim 16, Feuz discloses wherein the at least one display device is a user device corresponding to a user registered on the smart speaker or an image output device connected to the smart speaker (discloses a client device 106 as “a laptop computing device, a tablet computing device, a mobile phone computing device,” all of which are a device corresponding to the identified user (“the ‘automated assistant,’ …may refer to the automated assistant client installed on the particular user's client device and any cloud-based counterpart that interacts with the automated assistant client to respond to the user's queries,” where a “particular user’s client device” corresponds to the particular user (identified user)), or a “smart television with display capabilities,” where a smart television is a smart speaker (described as having the same components as and performing the same functions of the “standalone interactive speakers” (smart speaker) with the addition of a display) connected with a display (an image output device); Feuz, Col. 7, lines 58-62; Col. 1, lines 30-35; Col. 3, lines 3-23).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the voice response system of Jarvis as modified by the systems and methods for voice response using global and local rule sets of Jessen, to incorporate the teachings of Feuz to include wherein the at least one display device includes a user device corresponding to the identified user or an image output device connected Feuz can assist in determining environmental context for the user, such that the system can “select which of the [computing devices] should be used” and/or determine which computing device is “capable of providing [the] audio visual output” such that the users can perceive it. (Feuz, Col. 2, lines 39-42; Col. 3, lines 21-23; Col. 5, lines 8-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Thelin et al. (U.S. Pat. App. Pub. No. 2016/0134635) discloses systems, devices and methods related to communicating private content to a communication endpoint.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sean E. Serraguard whose telephone number is (313)446-6627. The examiner can normally be reached 07:00-17:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel C. Washburn can be reached on (571) 272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/Sean E Serraguard/Patent Examiner, Art Unit 2657                                                                                                                                                                                                        

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657